DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action details a first action on the merits for the above referenced application No. Claims 1-2 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/19/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 2 are method claims. “These claims provide for ketogenic diet therapy to a cancer patient as an effective diet… ‘, but, since these claims do not set forth any steps involved in the purported method/process, it is unclear what method/process applicant is intending to encompass. Claims are devoid of any structural elements that correlate to the function which is to be achieved with the claimed method.  Claim recites obtaining a result of analysis of at least one pre-intake candidate substance selected from the group consisting of acylcarnitine …, but analysis of these candidate substance is not compared to base line platform or standard amount, or measuring the metabolism of the component and matched healthy control. What is the base line to compare and have the analysis results. Whether analysis is comparing to a non-cancerous patient and what will be the base line to compare serum level of intake components. Actually, how the analysis results will direct or indicate, how much amount of ketogenic diet will be effective for therapy to a cancer patient without comparing to base line standard. A claim is indefinite where it merely recites a use without any active positive steps delimiting how this is actually practiced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoli Zhang et al. (Oncotarget, 7(39), 63437-63448, 2016) in view of Rainer Klement et al. (Clinical Nutrition, 12, e1-e6, 2016). 
Zhang discloses a study of non-targeted and targeted metabolomics approaches to diagnosing lung cancer and predicting patient prognosis. Study includes metabolic alterations in lung cancer using two analytical platforms: a non-targeted metabolic profiling strategy based on proton nuclear magnetic resonance (1H-NMR) spectroscopy and a targeted metabolic profiling strategy based on rapid resolution liquid chromatography (RRLC). Changes in serum metabolite levels during oncogenesis were evaluated in 25 stage I lung cancer patients and matched healthy controls. The principal metabolic alternations in lung cancer included changes in glycolysis, lipid metabolism, choline phospholipid metabolism, one-carbon metabolism, and amino acid metabolism (abstract).  A comparison of the 1H NMR spectra between the lung cancer patients and corresponding healthy controls revealed distinct spectral changes. An increase in tyrosine levels and a decrease in alanine levels were observed in the lung cancer patients compared to the healthy controls and identifies 16 metabolites that were potential diagnostic biomarkers for early-stage lung cancer (page 63437 and Table 2).  Additional disclosure includes that the diagnostic accuracy of the differentially regulated metabolites, which were identified using non-targeted and targeted metabolic profiling, indicate that both OPLS-DA models could correctly predict all lung cancer patients and healthy controls with 100% sensitivity and specificity (Figure 5A and 5B).
Zhang fails to teach providing ketogenic diet to a cancer patient.
Klement discloses a study to investigate the impact of a ketogenic diet (KD) in patients undergoing radiotherapy or chemotherapy (RD). The study hypothesis is that morning irradiation after an overnight fast with subsequent ketogenic breakfast consisting of a medium chain triglyceride (MCT) drink (10-50 g MCTs per serving) and 5-15 g Master amino acid pattern (MAP) diminishes the expected decrease of PA during the course of RT (page e2). Additional disclosure includes that this study is going to collect data on the feasibility of a ketogenic diet intervention in the form of an MCT and amino acid-rich ketogenic breakfast. The effects of the intervention on body composition, as well as blood parameters and quality of life, will be evaluated against those on a complete KD or an unspecified non-ketogenic control diet. If the ketogenic breakfast intervention shows its feasibility and efficacy this would provide a good and less restrictive alternative to a complete KD as a supportive option during RT and combining this dietary approach with standard chemotherapeutic and radiotherapeutic options may help improve tumor response.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate ketogenic diet during diagnosing and predicting cancer patient prognosis. The person of ordinary skill in the art would have been motivated to make those modifications because Klement teaches that RT after an overnight fast followed by a ketogenic breakfast with MAP is feasible and has comparable effects on body composition as a complete KD, the ketogenic breakfast could provide a practicable option for patients not willing or able to undergo a complete KD (page e2) and reasonably would have expected success because it has been postulated that a specific dietary intervention during RT could have positive effects on body composition and protect normal tissue from ionizing radiation would provide a good and less restrictive alternative to a complete KD as a supportive option during KD.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618